Name: Regulation (EEC) No 2743/72 of the Council of 19 December 1972 amending Regulation (EEC) No 2821/71 on the application of Article 85 (3) of the Treaty to categories of agreements, decisions and concerted practices
 Type: Regulation
 Subject Matter: European construction;  competition
 Date Published: nan

 Avis juridique important|31972R2743Regulation (EEC) No 2743/72 of the Council of 19 December 1972 amending Regulation (EEC) No 2821/71 on the application of Article 85 (3) of the Treaty to categories of agreements, decisions and concerted practices Official Journal L 291 , 28/12/1972 P. 0144 - 0144 Finnish special edition: Chapter 8 Volume 1 P. 0047 Danish special edition: Series I Chapter 1972(28.12) P. 0016 Swedish special edition: Chapter 8 Volume 1 P. 0047 English special edition: Series I Chapter 1972(28-30.12) P. 0060 Greek special edition: Chapter 08 Volume 1 P. 0094 Spanish special edition: Chapter 08 Volume 2 P. 0019 Portuguese special edition Chapter 08 Volume 2 P. 0019 REGULATION (EEC) No 2743/72 OF THE COUNCIL of 19 December 1972 amending Regulation (EEC) No 2821/71 on the application of Article 85 (3) of the Treaty to categories of agreements, decisions and concerted practices THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed on 22 January 1972, and in particular Article 153 of the Act annexed thereto; Having regard to the proposal from the Commission; Whereas Council Regulation (EEC) No 2821/71 1 of 20 December 1971, on the application of Article 85 (3) of the Treaty to categories of agreement, decisions and concerted practices requires amendments corresponding to those made to Regulation No 19/65 EEC, the amendments to which are set out in Annex I to the Act of Accession, so that the agreements which, by virtue of accession, come within the scope of Article 85 of the Treaty establishing the European Economic Community may benefit from exemption from the prohibition laid down in paragraph 1 of the said Article; HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EEC) No 2821/71 shall be amended as follows: 1. The following is inserted at the end of paragraph 1: "A Regulation adopted pursuant to Article 1 may lay down that the prohibition referred to in Article 85 (1) of the Treaty shall not apply, for the period fixed in the same Regulation, to agreements and concerted practices which existed at the date of accession and which, by virtue of accession, come within the scope of Article 85 and do not fulfil the conditions set out in Article 85 (3)." 2. Paragraph 2 shall be supplemented by the following: "Paragraph 1 shall be applicable to those agreements and concerted practices which, by virtue of the accession, come within the scope of Article 85 (1) of the Treaty and for which notification before 1 July 1973 is mandatory, in accordance with Articles 5 and 25 of Regulation No 17, only if notification was given before that date." Article 2 This Regulation shall enter into force upon accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1972. For the Council The President T. WESTERTERP 1OJ No L 285, 29.12.1971, p. 46.